DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
     The amendments to the title of the disclosure in the submission filed 9/14/2021 are acknowledged and accepted.  In view of these amendments, the objections to the specification in Section 5 of the Office Action dated 6/16/2021 are respectfully withdrawn.
     The amendments to Claims 1-2, 4-10, 12 in the submission filed 9/14/2021 are acknowledged and accepted.  In view of these amendments, the objections to the claims in Section 6 of the Office Action dated 6/16/2021 are respectfully withdrawn.

Allowable Subject Matter
     Claims 1-14 are allowed.
     The following is an examiner’s statement of reasons for allowance: 
     Claim 1 is allowable over the cited art of record for at least the reason that the cited art of record fails to teach or reasonably suggest a method of holographic display as generally set forth in Claim 1, the method including, in combination with the features recited in Claim 1, calculating the hologram comprises performing an inverse Fourier transform of a product of an object field and a negative quadratic phase exponential 
     Claim 7 is allowable over the cited art of record for at least the reason that the cited art of record fails to teach or reasonably suggest a holographic display as generally set forth in Claim 7, the display including, in combination with the features recited in Claim 7, a hologram engine arranged to calculate a hologram corresponding to an object having an object field, wherein the hologram comprises a plurality of hologram pixels each having a hologram pixel value, by performing an inverse Fourier transform of a product of the intensity distribution of the object and a negative quadratic phase exponential representative of positive optical power and quantising each calculated hologram pixel value to one of a plurality of allowable pixel values, wherein a number of allowable pixel values is greater than two, to form a constrained hologram.  Claims 8-14 are dependent on Claim 7, and hence are allowable for at least the same reasons Claim 7 is allowable.
     Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNEL C LAVARIAS whose telephone number is (571)272-2315.  The examiner can normally be reached on M-F 10:30 AM-7 PM.
     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ARNEL C. LAVARIAS
Primary Examiner
Group Art Unit 2872
9/28/2021



/ARNEL C LAVARIAS/Primary Examiner, Art Unit 2872